DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

 Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.

  			                        Status of Claims 
3.   	Claims 1, 6, 8, 11, 16 and 20 have been amended. Claims 2-5 and 12-15 are 

canceled. Claims 1, 6-11 and 16-20 are pending in the Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 6-11 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7	Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As shown/described in figure 4  and paragraph [0059] , the FLUS sink 418 may include a control sink 424 and a media sink 426. However, wherein the sink device includes an NBMP workflow manager is not properly described in the application as filed.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kolan et al. Pub. No.: US 2020/0110633 A1 (hereinafter “Kolan”) in view of Kolan et al. Pub. No.: US 2021/0320955 A1 (hereinafter “Kolan’955”).

Regarding Claim 1, Kolan discloses a method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP), the method being performed by at least one processor (see paragraphs [0043] and [0075]), and the method comprising: 
receiving, by a first application operating on an application server, a live session request from a second application operating on a user device separate from the application server to start a Framework for Live Uplink Streaming (FLUS) session  (see paragraphs [0043] and [0075]);
 obtaining a list of a plurality of FLUS sinks  (see paragraph [0100]),
selecting a FLUS media sink operating on a sink device from among the plurality of FLUS sinks, wherein the sink device is separate from the application server and the user device  (see paragraphs [0061] and  [0100]); 
sending a workflow request to an NBMP source to start an NBMP workflow associated with the FLUS media sink (see paragraphs [0061] and  [0100]); and
 sending a response to the second application including session information for establishing the FLUS session using the NBMP workflow and the FLUS media sink (see paragraph [0092]). 
Kolan fails to explicitly disclose:
 wherein the sink device includes a FLUS control sink, an NBMP workflow manager, and at least one media processing entity;
wherein the FLUS session comprises a live video streaming session.
	In analogous art, Kolan’955 discloses:

	wherein the sink device includes a FLUS control sink, an NBMP workflow 

manager, and at least one media processing entity (see fig.10 and paragraphs [0080-

0081]);

wherein the FLUS session comprises a live video streaming session (see paragraph [0136]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kolan with the teaching as taught by Kolan’955 in order to offer mobile operator media services by deploying compute capacity closer to the edge network, i.e. closer to end users.

Regarding Claim 6, Kolan in view of Kolan’955 disclose the method as discussed in the rejection of claim 1. Kolan further discloses wherein the application server includes the NBMP source, and wherein the user device includes a FLUS control source and a FLUS media source (see paragraph [0061]).

Regarding Claim 7, Kolan in view of Kolan’955 disclose the method as discussed in the rejection of claim 1. Kolan further discloses wherein the FLUS media sink is selected based on a capability of the at least one media processing entity, wherein the workflow request includes address information of the FLUS media sink, wherein a workflow description document corresponding to the NBMP workflow is constructed by the NBMP source and instantiated by the NBMP workflow manager in the at least one media processing entity, and wherein the session information includes sink control information corresponding to the FLUS control sink and media sink information corresponding to the FLUS media sink (see paragraphs [0064], [0089] and  [0092]).

Regarding Claim 8, Kolan in view of Kolan’955 disclose the method as discussed in the rejection of claim 1. Kolan further discloses wherein the user device includes a FLUS control source, a FLUS media source, and the NBMP source (see paragraphs [0061]).

Regarding Claim 9, Kolan in view of Kolan’955 disclose the method as discussed in the rejection of claim 8. Kolan further discloses wherein a workflow description document corresponding to the NBMP workflow is constructed by the NBMP source and instantiated by the NBMP workflow manager, and wherein the session information includes address information of the NBMP workflow manager (see paragraphs [0064], [0068] and [0178]).

Regarding Claim 10, Kolan in view of Kolan’955 disclose the method as discussed in the rejection of claim 1. Kolan further discloses wherein the user device includes an edge enabler client (see paragraph [0178]).

Regarding Claim 11, the claim is being analyzed with claim 1.

Regarding Claim 16, the claim is being analyzed with claim 4.

Regarding Claim 17, the claim is being analyzed with claim 7.

Regarding Claim 18, the claim is being analyzed with claim 8.

Regarding Claim 19, the claim is being analyzed with claim 9.

 	Regarding Claim 20,  the claim is directed toward embody the method of claim 1 in  “non-transitory computer readable medium”. It would have been obvious to embody the procedures of  Kolan in view of Kolan’955 discussed with respect to claim 1 in “non-transitory computer readable medium” in order that the instructions could be automatically performed by a processor.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/                                                                                                                                                                                                    
/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424